UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 99-4423

BOBBY LEE CAMPBELL,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Lacy H. Thornburg, District Judge.
(CR-98-182)

Submitted: March 28, 2000

Decided: May 3, 2000

Before LUTTIG and WILLIAMS, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Christopher C. Fialko, RUDOLF, MAHER, WIDENHOUSE &
FIALKO, Charlotte, North Carolina, for Appellant. Mark T. Cal-
loway, United States Attorney, Brian Lee Whisler, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bobby Lee Campbell appeals his convictions for violation of 18
U.S.C.A. § 2113(a), (b) (West Supp. 1999). Campbell claims that the
district court erred in denying his motion to suppress and abused its
discretion in allowing the Government to impeach its own witness,
Ron Campbell. For the reasons that follow, we affirm.

The determination of probable cause is a legal conclusion which
this court reviews de novo. See Ornelas v. United States, 517 U.S.
690, 699 (1996). Factual findings underlying the probable cause
determination are reviewed for clear error. See id. Probable cause suf-
ficient to justify a warrantless arrest exists when there are "`facts and
circumstances within the officer's knowledge that are sufficient to
warrant a prudent person, or one of reasonable caution, in believing,
in the circumstances shown, that the suspect has committed, is com-
mitting, or is about to commit an offense.'" United States v. Gray,
137 F.3d 765, 769 (4th Cir.) (quoting Michigan v. Defillippo, 443
U.S. 31, 37 (1979)), cert. denied, 525 U.S. 866 (1998). All of the cir-
cumstances known to the officer at the time of the arrest are consid-
ered in order to determine whether probable cause existed. See Taylor
v. Waters, 81 F.3d 429, 434 (4th Cir. 1996).

Reviewing the totality of the circumstances, there was probable
cause to arrest Bobby Campbell for bank robbery without a warrant.
At the time of the arrest, the authorities knew the following: (1) ear-
lier that morning a Charlotte, North Carolina, branch of BB&T Bank
had been robbed by three African-American males; (2) the two rob-
bers who entered the bank were wearing white coveralls; (3) the indi-
vidual driving the "getaway" car was wearing a collared blue shirt; (4)
a red Chevrolet Corsica, bearing a North Carolina license plate that
read _RL-3617, was used to escape the scene of the crime; (5) Bobby
Campbell's girlfriend, Keisha Williams, owned a 1989 red Corsica

                     2
with license plate number LRL-3617; (6) Bobby Campbell had the
only set of keys to Williams's Corsica; (7) Bobby Campbell was
known to drive the car; (8) Williams's red Corsica was driven by
Bobby that morning to work at his place of employment, Charlotte
Custom Blending (CCB), and the red Corsica was at CCB; (9) Bobby
Campbell left work the morning of the bank robbery for an unusually
long period of time; (10) Bobby Campbell was wearing a blue col-
lared shirt the morning of the robbery; (11) employees of CCB were
known to wear white coveralls in the course of their employment;
(12) CCB was in close proximity to the victimized bank; and (13)
Bobby Campbell was on supervised release due to a prior federal
bank robbery conviction.

These facts together would lead a reasonable person to believe that
Bobby Campbell was involved in the bank robbery that morning. See,
e.g., Gray, 137 F.3d at 770; Taylor , 81 F.3d at 434; United States v.
Han, 74 F.3d 537, 541 (4th Cir. 1996). Accordingly, the officers had
probable cause to seize Campbell without a warrant. See Gray, 137
F.3d at 770.

Campbell also claims that his waiver of rights under Miranda v.
Arizona, 384 U.S. 436 (1966), is insufficient to purge the taint of the
unsupported, unwarranted arrest, and therefore all of his statements
should be suppressed as fruit of the poisonous tree. See Brown v. Illi-
nois, 422 U.S. 590, 602 (1975); Wong Sun v. United States, 371 U.S.
471, 487-88 (1963). Because Bobby Campbell's arrest was supported
by probable cause, any statements made voluntarily after being given
Miranda warnings were admissible at his trial. See Gray, 137 F.3d at
771. We therefore deny relief upon this claim.

Campbell also claims that his conviction should be reversed
because the district court allowed the Government to impeach its own
witness, Bobby's brother Ron Campbell, using his prior inconsistent
statements.

This court reviews a district court's evidentiary rulings for abuse
of discretion. See United States v. Hassouneh , 199 F.3d 175, 183 (4th
Cir. 2000). Moreover, the district court's evidentiary rulings are sub-
ject to harmless error analysis under Fed. R. Crim. P. 52(a). See
United States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997).

                    3
The credibility of a witness may be attacked by the party calling
that witness. See Fed. R. Evid. 607; United States v. Ince, 21 F.3d
576, 579 (4th Cir. 1994). A permissible method of impeaching a wit-
ness is "to show that he has previously made a statement that is incon-
sistent with his present testimony." Id. Moreover, "[e]ven if that prior
inconsistent statement would otherwise be inadmissible as hearsay, it
may be admissible for the limited purpose of impeaching the wit-
ness." Id.

In order to determine whether a witness's prior inconsistent state-
ment offered for impeachment is "mere subterfuge" to get before the
jury substantive evidence that is otherwise inadmissible as hearsay, a
district court must apply Fed. R. Evid. 403, and determine whether
the testimony's probative value as impeachment material is substan-
tially outweighed by its tendency to confuse, mislead, or unfairly prej-
udice the defendant. See Ince, 21 F.3d at 580. In determining whether
proffered evidence's probative value is substantially outweighed by
potential for prejudice, "we must examine the evidence in the light
most favorable to its proponent, maximizing its probative value and
minimizing its prejudicial effect." United States v. Love, 134 F.3d
595, 603 (4th Cir.) (internal quotation marks omitted), cert. denied,
524 U.S. 932 (1998).

Where, as here, Rule 403 was never invoked at trial, the district
court is presumed to have undertaken the inquiry. See United States
v. Provenzano, 620 F.2d 985, 994 n.11 (3d Cir. 1980). A district
court's decision following a Rule 403 inquiry is reviewed for abuse
of discretion and will not be overturned absent the most extraordinary
circumstances. See Love, 134 F.3d at 603.

During the Government's case in chief, the district court granted
the Government permission to treat Ron Campbell as a hostile witness
and to ask leading questions. The Government questioned Ron exten-
sively about his prior statement detailing Bobby's involvement in the
robbery. Although the district court did not explicitly conduct a Rule
403 inquiry on the record, the district court did peruse Ron Camp-
bell's prior statement before allowing the Government to use it in
questioning Ron.

Further, any unfair prejudice was mitigated when the court gave a
cautionary instruction explaining that Ron's prior statement was

                    4
admitted solely for the purpose of impeachment and not as substan-
tive evidence of Bobby's guilt. Therefore, because juries are pre-
sumed to follow the court's instructions, Bobby cannot demonstrate
the district court abused its discretion. See United States v. Johnson,
114 F.3d 435, 444 (4th Cir. 1997).

Accordingly, we affirm Bobby Lee Campbell's convictions for
bank robbery and bank larceny. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    5